Mr. Justice Musser
delivered the opinion of the court:
The plaintiffs brought this action against the defendant company to recover damages alleged to have been sustained by reason of a fire caused by the operation of defendant’s railway. Judgment was entered against the company upon the verdict of a jury, and from this judgment the defendant appealed. The contention of the company is that the evidence is insufficient to warrant a finding that the fire was set out or caused by the operation of its line, and that, therefore, the verdict is not supported by the evidence. It is sufficient to say that the evidence and the verdict are within the principles announced in C. M. Ry. Co. v. Snyder, 38 Colo. 351, and the judgment is, therefore, affirmed.

Affirmed.

Chiee Justice Campbell and Mr. Justice. Bailey concur.